Per Curiam.
Application for writ of mandamus or certiorari to review a motion to quash contempt proceedings. Denied for reason that these writs are not proper remedies at this stage of the proceedings. See following authorities: Palms v. Campau, 11 Mich. 109; Detroit, etc., R. Co. v. Backus, 48 Mich. 582; Grand Rapids, etc., R. Co. v. Weiden, 69 Mich. 572; People v. Thompson, 108 Mich. 583; 4 Enc. Pl. & Prac. 236. Also the following unreported memorandum cases: Detroit, etc., R. Co. v. Salliotte (19,972½), decided May 13, 1903, and In re Keenan (20,581½), decided June 16, 1904.